 1                                                  THE HONORABLE RICHARD A. JONES
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
     UNITED STATES OF AMERICA,                      ) No. CR18-092-RAJ
 8                                                  )
                     Plaintiff,                     )
 9                                                  ) AMENDED SCHEDULING ORDER
                v.                                  )
10                                                  )
     BERNARD ROSS HANSEN, and                       )
11   DIANE RENEE ERDMANN,                           )
                                                    )
12                   Defendants.                    )
                                                    )
13          The Court, having reviewed the record and files in this case and after a
14   consideration of all relevant information and the circumstances of this case, including
15   arguments of new counsel at the August 13, 2019, status hearing, enters the following
16   amended scheduling order:
17
18                                 Event                              Deadline/Date

19      Hearing on Hansen Pretrial Motions                    October 4, 2019 at 9:00 a.m.

20      Erdmann to provide discovery under Rule
        16(b)(1)(A)-(B), and Local CrR 16(a)(2), with
21      continuing obligation as set forth in Rule 16(c);
        Erdmann to provide notice of alibi defense under
22                                                                 December 20, 2019
        Fed. R. Crim. P. 12.1 and/or mental health
23      defense under Fed. R. Crim. P. 12.2; Erdmann to
        provide notice of advice of counsel defense and
24      relevant discovery.
25      Status Conference                                     January 10, 2020 at 9:00 a.m.
26

                                                                FEDERAL PUBLIC DEFENDER
       AMENDED SCHEDULING ORDER                                    1601 Fifth Avenue, Suite 700
       (Bernard Hansen, et al.; CR18-092-RAJ) - 1                    Seattle, Washington 98101
                                                                                (206) 553-1100
                          Event                                 Deadline/Date
 1
      Erdmann to provide expert disclosure with
                                                               January 17, 2020
 2    Rule 16 written summary (if any)
 3    Preliminary Disclosure of Erdmann’s Proposed
      Witnesses (non-binding and subject to                    January 31, 2020
 4    amendment)
 5    Government and Erdmann to provide rebuttal
                                                               January 31, 2020
      expert disclosures (if any)
 6
      Deadline for Erdmann to file Pretrial Motions, if
 7    any. Responses due February 21, 2020; reply
                                                               February 7, 2020
      briefs due February 28, 2020; Noting Date
 8    February 28, 2020
 9    Parties to submit draft jury questionnaires             February 14, 2020
10    Preliminary Disclosure of Defendants Proposed
11    Trial Exhibits (non-binding and subject to              February 14, 2020
      amendment)
12
      Government to produce Jencks Act Statements,
13    with continuing obligation as set forth in Rule         February 14, 2020
      16(c)
14
      Status conference/Hearing on Erdmann Pretrial
15                                                        March 6, 2020 at 9:00 a.m.
      Motions
16    Parties to file motions in limine and any motions
      re: 404(b) and inextricably intertwined evidence
17    and jury selection. Responses due March 13,             February 28, 2020
18    2020; Reply briefs due March 20, 2020; Noting
      Date: March 20, 2020
19
      Preliminary Disclosure of Government’s
20    Proposed Charts and Summaries (non-binding               March 16, 2020
      and subject to amendment)
21
      Government’s witness list related to its case-in-
22    chief; Government to produce Jencks Act, Rule
                                                               March 23, 2020
      26.2 and Giglio impeachment materials, with
23    continuing obligation as set forth in Rule 16(c)
24    Defendants’ witness list related to its case-in-
      chief; Defendants to produce Jencks Act and
25                                                             March 23, 2020
      Rule 26.2 materials, with continuing obligation
26    as set forth in Rule 16(c)


                                                          FEDERAL PUBLIC DEFENDER
     AMENDED SCHEDULING ORDER                                1601 Fifth Avenue, Suite 700
     (Bernard Hansen, et al.; CR18-092-RAJ) - 2                Seattle, Washington 98101
                                                                          (206) 553-1100
                                 Event                           Deadline/Date
 1
      Exhibit Lists, Trial Briefs, Proposed Jury
 2                                                               March 30, 2020
      Instructions, Voir Dire, and Verdict Forms
 3    Final Motions Hearing and Pretrial Conference         April 3, 2020 at 9:00 a.m.
 4    Trial                                                April 13, 2020 at 9:00 a.m.
 5
 6
 7        IT IS SO ORDERED.
 8        DATED this 29th day of August, 2019.
 9
10
11
                                                   A
                                                   The Honorable Richard A. Jones
12
                                                   United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                           FEDERAL PUBLIC DEFENDER
     AMENDED SCHEDULING ORDER                                 1601 Fifth Avenue, Suite 700
     (Bernard Hansen, et al.; CR18-092-RAJ) - 3                 Seattle, Washington 98101
                                                                           (206) 553-1100
